Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendments filed on 8/15/22, wherein Claim 1 was amended and claims 3 and 4 were added. An examiners amendment has been made to overcome the previous USC 103 rejection. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by with Attorney Christopher Hermanson on 09/02/2022 after a telephonic call was made on 08/30/2022.
The application has been amended to incorporate Claim 4 into Claim 1 as follows: 
Claim 1: 
A wafer grinding method of grinding a wafer having an orientation flat for indicating a crystal orientation the wafer grinding method comprising: 
a providing step of providing a chuck table including a holding surface, a suction holding portion and a frame portion surrounding an outer peripheral surface of the suction holding portion, the suction holding portion having a first cutout portion corresponding to the orientation flat and the frame portion having a second cutout portion formed on an outer surface of the frame portion and along the first cutout portion;
a holding surface grinding step of grinding the holding surface by using abrasive members of a grinding wheel in a condition where the chuck table and the grinding wheel are rotated, the holding surface including an upper surface of the suction holding portion and an upper surface of the frame portion; 
a holding step of holding the wafer on the holding surface ground by the abrasive members in the holding surface grinding step in a condition where a position of the orientation flat coincides with positions of the first cutout portion and the second cutout portion; [[
2a wafer grinding step of grinding the wafer by using the abrasive members in a condition where the wafer is held on the holding surface ground by the abrasive members, [[.]] and
wherein said holding surface grinding step further comprises forming a recessed portion in a near area of the holding surface of the chuck table, said near area being adjacent to the first cutout portion and the second cutout portion.
Claim 4: (Cancelled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After the examiners amendment the closest prior art for Claim 1 (Hidekazu-JP2012134275; Mitsui-US20180200865) does not teach, suggest nor discloses or make obvious the combination of a wafer grinding method for a wafer having an orientation flat for indicating a crystal orientation having a providing step, a surface grinding step of grinding the holding surface, a holding step of holding the wafer on the holding surface, a wafer grinding step of grinding the wafer and wherein said holding surface grinding step further comprises forming a recessed portion in a near area of the holding surface of the chuck table, said near area being adjacent to the first cutout portion and the second cutout portion in combination with all the other limitations of claim 1. Therefore, after the examiner’s amendment Claim 1 is allowed and based on their dependency on Claim 1, Claims 2 and 3 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723